Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 9/28/22 has been entered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters have been used to designate multiple elements. All of the elements in FIG. 24 must be renumbered and the specification must be amended correspondingly due to the aforementioned inconsistency. For instance, numerals 800 and 900 refer to different elements in different figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant presents no clear arguments. The remarks are considered by are not persuasive. 
Prior art GUANG teaches all the elements of the independent claim as presented below and applicant presented no explicit arguments other than a mere allegation of patentability over the prior art. 
Nonetheless, upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUANG (US 2017/0303353).
Regarding claim 5, GUANG discloses a driver circuit to power a light emitting diode (LED) comprising: a surge protecting circuit (see filter ¶[0033]) to protect the LED against power surges; an AC-DC converter (see rectifier ¶[0039]) to convert AC power to DC power for operation of the LED; and a transformer (see step-down circuit ¶[0039] and ¶[0035]) to step down the DC power for the LED.  
Although the prior art may refer to the claimed elements with a different terminology, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed driver, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUANG in view of MONDLOCH (US 7629570). 
Regarding claims 6-10, use of known electrical components in making a driver for an LED fixture is common practice in the illumination art, and absent any clear relation or explicit detail that the claimed electrical elements are pertinent to the function of the LED light fixture, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick  incorporate such known elements in order to optimize the operation of the driver in accordance to a preferred application of the driver. Prior art MONDLOCH is presented below in order show such known and workable elements, one would be motivated to make such modification in order to achieve a desired operational modularity for the electrical assembly. 
Regarding claim 6, MONDLOCH teaches a first varying electrical resistance (see R19 FIG. 5B) to clamp differential surges; and, second and third varying electrical resistances electrically connected to the first varying electrical resistance to clamp common-mode surges.  
The combination and the motivation to combine are presented above. 
Regarding claim 7, MONDLOCH further teaches a gas discharge tube (understood as a capacitor such as C4 FIG. 5B) to block leakage current emanating from the second and third varying electrical resistances.  
The combination and the motivation to combine are presented above. 
Regarding claim 8, MONDLOCH further teaches first and second chokes (such as L1 FIG. 5D) to attenuate common-mode transients.  
The combination and the motivation to combine are presented above. 
Regarding claim 9, MONDLOCH further discloses first and second choke capacitors (such as C1 and C3 FIG. 5D) electrically connected to the first and second chokes, the first and second chokes cooperating with the first and second choke capacitors to reduce generated electromagnetic interference.  
The combination and the motivation to combine are presented above. 
Regarding claim 10, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known and workable type of varistors, such as metal-oxide varistors (MOVs), as the first, second and third varying electrical resistances in order to optimize the operation of the driver in accordance to a preferred application of the assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The art made of record and not relied upon is considered pertinent to applicant's disclosure. WORLEY (US 11503703).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875